DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 11403973. Although the claims at issue are not identical, they are not patentably distinct from each other a holding device and mounting device are analogous and their shared purpose is to accommodate a mobile device, coupled to a display.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US20090262493) in view of Kitchen (US20120037771).

Regarding claim 1, Lee discloses a display apparatus (2) comprising: a display module (22); a support (21) configured to rotatably support the display module (22), and including a motor (231) configured to provide a driving force to rotate the display module (22).  
Lee does not expressly disclose a holding device configured to be mounted on the display module and configured to support a mobile device, the holding device comprising a mounting part configured to be mounted on the display module and a holder rotatably coupled to the mounting part and configured to support the mobile device as claimed. 
Kitchen discloses a holding device (2) configured to be mounted on a display module (4) and configured to support a mobile device (6), the holding device (2) comprising a mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) configured to be mounted on the display module (4) and a holder (first side of (2)) rotatably coupled to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) and configured to support the mobile device (6) as claimed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the teaching of Kitchen into the apparatus of Lee.
One having ordinary skill in the art would have been motivated to incorporate the device of Kitchen into the apparatus of Lee to provide a used with a physical attachment device to hold accessory devices.

Regarding claim 2, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 1, wherein the holding device (2 of Kitchen) is configured to be mounted at any location along edges of the display module (22).

Regarding claim 3, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 1, wherein the holding device (2 of Kitchen) is configured such that when the holding device (2 of Kitchen) is mounted on the display module (4 of Kitchen or 22 of Lee) and the holder (2 of Kitchen) supports the mobile device (6), a full area of a front surface or a rear surface of the mobile device (6) is positioned outside the display module (4 of Kitchen or 22 of Lee).

Regarding claim 4, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 1, wherein the display module (22) comprises a frame (inherent) defining edges of the display module (22).

Regarding claim 8, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 1, wherein the holder (2 of Kitchen) is coupled to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) and is configured to be rotatable around a first rotation axis and a second rotation axis crossing the first rotation axis (see for example paragraph [0040]).

Regarding claim 10, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 1, wherein the holder (2 of Kitchen) is ball-jointed (see for example paragraph [0040]) with respect to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) and configured to be able to freely rotate with respect to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21).

Regarding claim 16, Lee discloses a display apparatus (2) comprising: a display module (22) including a frame (inherent) defining edges of the display module (22); a support device (21) configured to rotatably support the display module (22) as claimed.
Lee does not expressly disclose a holding device configured to support a mobile device which is configured to be paired with the display module, the holding device comprising: a mounting part configured to be mounted on the frame, and a holder coupled to the mounting part and configured to support the mobile device, the holder is being configured to be rotatable around a first rotation axis and a second rotation axis crossing the first rotation axis as claimed.  
Kitchen discloses a holding device (2) configured to support a mobile device (4) which is configured to be paired with the display module (4), the holding device (2) comprising: a mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) configured to be mounted on the frame (inherent), and a holder (2) coupled to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) and configured to support the mobile device (4), the holder (2) is being configured to be rotatable around a first rotation axis and a second rotation axis crossing the first rotation axis (see for example paragraph [0040]) as claimed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the teaching of Kitchen into the apparatus of Lee.
One having ordinary skill in the art would have been motivated to incorporate the device of Kitchen into the apparatus of Lee to provide a used with a physical attachment device to hold accessory devices.

Regarding claim 18, Lee in view of Kitchen discloses the display apparatus of claim 16, wherein the holding device (2 of Kitchen) is configured to be mounted at any location along the edges of the display module (4 of Kitchen or 22 of Lee).

Regarding claim 19, Lee in view of Kitchen discloses the display apparatus (2 of Lee) of claim 16, wherein the holding device (2 of Kitchen) is configured to support the mobile device (6) such that a full area of a front surface or a rear surface of the mobile device (6) is positioned outside the display module (4 of Kitchen or 22 of Lee).

Regarding claim 20, Lee discloses a display apparatus (2) comprising: a display module (22) including a frame (inherent) defining edges of the display module (22); a support (21) configured to rotatably support the display module (22) as claimed. 
Lee does not expressly disclose a holding device configured to support a mobile device which is configured to be paired with the display module, the holding device comprising: a mounting part configured to be mounted on the frame, and a holder coupled to the mounting part and configured to support the mobile device, the holder is being configured to be freely rotatable on any rotation axis as claimed.  
Kitchen discloses a holding device (2) configured to support a mobile device (4) which is configured to be paired with the display module (4), the holding device (2) comprising: a mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) configured to be mounted on the frame (inherent), and a holder (2) coupled to the mounting part (second side of (2), see figures 5, 11, 14-16, 20, 21) and configured to support the mobile device (4), the holder (2) is being configured to be freely rotatable on any rotation axis (see for example paragraph [0040]) as claimed.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the teaching of Kitchen into the apparatus of Lee.  
One having ordinary skill in the art would have been motivated to incorporate the device of Kitchen into the apparatus of Lee to provide a used with a physical attachment device to hold accessory devices.

Allowable Subject Matter
Claims 5, 9, 11, 14, 17 and their respective dependent claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130092805; Figure 2B.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


27 August 2022